Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 1 of 39




                      Exhibit 4
                     Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 2 of 39

AO 106(Rev, 04/010) Application for Search Warrant              AUTHORIZED AND APPROVEDA^


                                     United States District Court                                               FILED
                         WESTERN                            DISTRICT OF                           OKLAHOMi^^ ^
                                                                                                        CARMELIT^E^^ SHINN,CLERK
              In the Matter of the Search of                      )                                                              '^'^nbDMTv
          Premises known as:                                      )                                               V       L'         .
          333246 and 333247 E. 1066 Road,                         )                ..             j
          Lincoln County, McCloud, Oklahoma 74851 ) Case No: M~ 20"                                   "Sf^
          Primary Residence, Secondary Residence,                 )
          Tertiary Residence, Conex Style Boxes,                  )
          Outbuildings, Vehicles, and Curtilage.                  )

                                             APPLICATION FOR SEARCH WARRANT


        I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property:

          See Attachment A.


Located in the Western District of Oklahoma, there is now concealed:

          See Attachment B.


          The basis for the search under Fed. R. Crim.P.41(c) 'is{check one or more):
               ^      evidence ofthe crime;
               ^      contraband, fruits of crime, or other items illegally possessed;
               El     property designed for use, intended for use, or used in committing a crime;
               □      a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:


          Title I8U.S.C. §922(o)(l)                                              Possession of Machine Gun
          Title 18 U.S.C. § 842(a)(3)                                            Transport, Ship, Receive, or Distribute
                                                                                 Explosive Materials
          Title 26 U.S.C. § 5861(f)                                              Unlawful Making of Firearm (Destructive
                                                                                 Device)




The application is based on these facts:

See attached Affidavit of Special Agent James A. Anderson, FBI Oklahoma City, which is incorporated by reference
herein.


               □       Continued on the attached sheet(s).
               □       Delayed notice of          days (give exact ending date ifmore than 30 days) is requested under 18 U.S.C. §
3103a, the basis of which is set forth on the attached sheet(s).


                                                                   JA^SA. ANDERSON
                                                                   SPECIAL AGENT
                                                                   FEDERAL BUREAU OF INVESTIGATION
                 Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 3 of 39


Sworn to before me and signed in my presence.


Date:
                                                                 Judge's signature


City and State: Oklahoma Citv. Oklahoma         SUZANNE MITCHELL, U.S. Magistrate Judge
            Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 4 of 39




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF OKLAHOMA


 IN THE MATTER OF THE SEARCH
 OF:


 333246 AND 333247 EAST 1066 ROAD
 LINCOLN COUNTY
 MCLOUD,OKLAHOMA 74851                          Case No.
 WITH ACCESS AND CONTROL OF
 PRIMARY RESIDENCE,
 SECONDARY RESIDENCE,
 TERTIARY RESIDENCE,CONEX
 STYLE STORAGE CONTAINERS,
 BARN,OUTBUILDINGS, VEHICLES,
 AND CURTILAGE




                 AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT


       I, James A. Anderson, being duly sworn, do hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND


       1.     I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been so employed since July 20, 1997. I am currently assigned to the Joint Terrorism Task

Force of the Oklahoma City field office. As a Special Agent, I investigate violations of

federal criminal law.


       2.      As a Special Agent, I have conducted and participated in a variety of criminal

and national security investigations, including investigations associated with foreign

counterintelligence, counterterrorism, murder, bank robberies, fugitives, financial crimes,

computer crimes, as well as other violent criminal acts.
            Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 5 of 39




       3.     I make this affidavit in support of an application for a search warrant to search

the residence of CHRISTOPHER STEVEN LEDBETTER,located at 333246 and

333247 East 1066 Road, Lincoln County, McLoud, Oklahoma,74851, with access and

control of the primary residence, secondary residence, tertiary residence, Conex style

containers, bam, outbuildings, vehicles, and curtilage (but excluding "Sister's Residence" as

identified in Attachment A)(hereafter referred to as the "SUBJECT PREMISES"), which is

described in detail in Attachment A to this affidavit, for the items specified in Attachment B

hereto, which constitute evidence of a crime, contraband, and other items illegally

possessed-specifically evidence of violations of Title 18, United States Code, Section

922(o)(l), possession of a machine gun; Title 18, United States Code, Section 842(a)(3),

transport, ship, receive, or distribute explosive materials; and Title 26, United States Code,

Section 5861(f), unlawful making of a firearm (destmctive device).

       4.     The facts in this affidavit are based on knowledge obtained through my direct

participation in this investigation, information provided to me by other law enforcement

officers, agents, and witnesses, and review of documents and records. Since this affidavit is

being submitted for the limited purpose of securing a search warrant, 1 have not included

each and every fact known to me regarding this investigation. 1 have set forth only the facts

that 1 believe are necessary to establish probable cause to support the issuance of a search

warrant.


                      FACTS SUPPORTING PROBABLE CAUSE


       5.     In March 2020, FBI leamed that CHRISTOPHER STEVEN LEDBETTER

(LEDBETTER)might be in possession of a fully automatic Avtomat Kalashnikova("AK-

                                              2
             Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 6 of 39




47")style carbine(machine gun).

        6.      On March 4, 2020, an investigator with the Oklahoma Highway Patrol(OH?)

 provided FBI with a video that OHP accessed and downloaded from LEDBETTER's

 publicly accessible Facebook page. The video depicts LEDBETTER engaging in military-

 style tactical training in a partially wooded field. The video is a first-person perspective

from a camera mounted on a person's head. The person recording the video is shooting

 what appears to be a fully automatic AK-47 style carbine(machine gun). This individual is

 wearing a tan glove on his left hand and his voice can be heard. As part ofthis

investigation, I have reviewed multiple videos in which LEDBETTER can be heard

speaking. In some of these videos, LEDBETTER is also wearing a tan glove on his left

 hand. Additionally, LEDBETTER is known to wear a tactical helmet with a GoPro-type

camera^ mounted to the front. I believe LEDBETTER to be the person shooting the AK-47

and speaking in this video.

        7.      On April 30, 2020,FBI observed a news article on the Internet titled,

 "Protesters turn out at Kansas Capitol Thursday." The article, from KMBC News 9

(ABC), dated April 23, 2020, reflected a news story about a group of protesters that showed

up at the Capitol Building in Topeka, Kansas, wherein they were protesting recent "stay-at-

home" orders issued by the Kansas Governor as a result ofthe COVID-19 pandemic. In the

article, LEDBETTER is quoted as stating,"As you can see, I got weapons right on me. I




'GoPro-type cameras are digital cameras that have the ability to store data, which can be
transferred to another computer or electronic device for uploading to the Internet.
            Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 7 of 39




got illegal weapons on me. But none of them are going to do anything because I'm a

peaceful person. Right?" The article also had a video attached to it wherein the local News

9 Reporter was talking with LEDBETTER. The video depicts LEDBETTER with an AK-

47 style carbine, wearing tactical gear, a helmet, and carrying several high-capacity

magazines.

       8.      On May 4, 2020,1 observed a video posted on LEDBETTER's publicly

accessible Facebook page, dated May 3, 2020 at 2:34 PM,located at

URL https://www.facebook.coni/christopher.ledbetter.9, display name "Christopher

Ledbetter," attributed to Facebook Profile ID 100003681487662.^ The video depicted

approximately eight individuals engaged in what appeared to be tactical "room entry"

training commonly known as Close Quarters Battle or "CQB." The video appears to be

from a camera mounted on the head of an individual. This individual appears to be firing an

AK-47 style carbine and is firing in a fully automatic mode. The individual who appeared

to be videoing could be heard speaking. Investigating agents familiar with

LEDBETTER believe that the shooter's voice is LEDBETTER's. Additionally, the person

firing the fully automatic fireann has tattoos on his left arm that are consistent with tattoos I

have observed on LEDBETTER in other photographs and videos. The first paper target,

which is shot with full auto, is a silhouette labeled "POLICE" with a badge drawn over the

left chest(where a police officer would typically wear his/her badge). The video was also



^ Facebook has since removed LEDBETTER's Facebook profile so that it is no longer
publicly accessible.
           Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 8 of 39




posted on YouTube, entitled "Training," dated May 4, 2020. That video is attributed to

YouTube subscriber "Christopher Ledbetter" and was found at the URL web address:

https://wvyw.voutube.eom/channel/UCb0rdPvvxs3tSK6GrdkrwqA.

      9.      On May 22, 2020, FBI observed a publicly accessible YouTube video located

at URL: https://www.voutube.com/watch?v=RrAtwfiPwKY&feature=voutu.be. The video

was dated May 22, 2020, and was titled "Update. Liberty or Death." It was posted on the

YouTube page corresponding to the display name "Christopher Ledbetter" at URL:

https://www.youtube.eom/channel/UCbOrdPvyxs3tSk6GrdkrwqA. LEDBETTER can be

seen standing near the McLoud Police Department in McLoud, Oklahoma. He is wearing

camouflage pants, a tactical helmet with a mounted camera, and holding an AK-47 style

carbine.


       10.    On May 23, 2020, a Lincoln County Sheriffs Office(LCSO)Investigator

provided FBI Agents information obtained from Facebook in response to a state search

warrant obtained in the District Court for the Twenty-Third Judicial District for Lincoln

County. The search warrant, signed by a judge on May 4, 2020, was thereafter served on

Facebook by the LCSO. The warrant sought certain data (between the period of October 1,

2018 through May 6, 2020)associated with LEDBETTER's Facebook page, Facebook

User ID(UID) 100003681487662, found at URL

http://www.facebook.eom/christopher.ledbetter.9. This Facebook account has numerous

photos of LEDBETTER uploaded by the accountholder, voice messages from the account

holder which I believe to be LEDBETTER's voice, and videos posted by the accountholder

which depict LEDBETTER.

                                              5
          Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 9 of 39




       11.      FBI located the videos previously described in paragraphs 6 and 8 while

reviewing the Facebook search warrant return. The return corroborates that LEDBETTER

posted the referenced videos.

       12.      FBI's review ofthe Facebook return also provided numerous conversations in

which LEDBETTER discusses fully automatic weapons and explosives. Among other

things, investigators observed the following:

             a. The following conversation took place via Facebook Messenger between

                LEDBETTER(UID: 100003681487662)and "FBU 1"^ from December 29,

                2019, at 20:58:57 UTC,to January 1, 2020, at 15:44:44 UTC:

                   >   Author: FBU 1
                       Sent: 2019-12-29 20:58:57 UTC
                       Body: What are you up to

                   >   Author: FBU 1
                       Sent: 2019-12-29 20:59:18 UTC
                       Body: It's going

                   > Author: Christopher Ledbetter(Facebook: 100003681487662)
                       Sent: 2019-12-29 20:59:36 UTC
                       Body: Just working@ maybe make up some nades when 1 get off
                       work."*

                   >   Author: FBU 1
                       Sent: 2019-12-29 20:59:48 UTC
                       Body: You should




^ FBU refers to "Facebook User." Facebook records provide the name of the individuals in
the comments and/or messages. Their names are being redacted to protect their identities.

 1 believe, based on the totality of the conversation and investigation, "nades" refers to
grenades.
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 10 of 39




                     Author; FBU 1
                     Sent: 2019-12-29 20:59:54 UTC
                     Body: Let's play some pubg

                     Author: Christopher Ledbetter(Facebook: 100003681487662)
                     Sent: 2019-12-29 21:00:35 UTC
                     Body: Hell yeah. And for sure I wanna try to make up enough to give
                     out some to everybody riding to VA.

                     Author: Christopher Ledbetter(Facebook: 100003681487662)
                     Sent: 2019-12-29 21:00:44 UTC
                     Body: You sent a photo.
                     Attachments: image-577358576375378(577358576375378)
                     Type: image/jpeg
                     Size: 44739
                     URL: https://attachment.fbsbx.com/messaging_attach
                     ment.php?aid=577358576375378&mid=mid.%2
                     4cAAAACvrNfSN 1 hLtcO 1 vU3YIcma42&uid^1000
                     03681487662&accid=100003681487662&previ
                     ew=0&hash^AQAzkKc_5bZaSvh6ZrpYIePLBg9M
                     kUcNoHvQeEL7vucBdw




   believe this to be a picture of LEDBETTER based on the context of the conversation as
well as the tattoo on the left arm of the individual in the photograph. The tattoo is consistent
with a known tattoo of LEDBETTER.
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 11 of 39




                    Author: FBU 1
                    Sent: 2019-12-29 21:00:47 UTC
                    Body: He'll yeah

                    Author: FBU 1
                    Sent: 2019-12-29 21:00:54 UTC
                    Body: Smoke or?

                    Author: Christopher Ledbetter(Facebook: 100003681487662)
                    Sent: 2019-12-29 21:01:25 UTC
                    Body: Kinda like the old style myself © nah legit frag grenades bro.
                    Black powder with ammonium nitrate and aluminum powder.

                    Author: FBU 1
                    Sent: 2019-12-29 21:01:32 UTC
                    Body: Fuck yes

                    Author: FBU 1
                    Sent: 2019-12-29 21:01:49 UTC
                    Body: I can help

                    Author: Christopher Ledbetter(Facebook: 100003681487662)
                    Sent: 2019-12-29 21:03:13 UTC
                    Body: I can get the shells for 10 bucks a piece here. Most important is
                    just checking your fuze bum times and making sure you get a good 50
                    50 of black powder in there to accelerate the AN.^

                    Author: Christopher Ledbetter(Facebook: 100003681487662)
                    Sent: 2019-12-29 21:03:28 UTC
                    Body: And you have to weld the bottom closed obviouslu

                    Author: FBU 1
                    Sent: 2019-12-29 21:05:56 UTC
                    Body: I've got a welder




^ I believe, based on the totality of the conversation and investigation, "AN" refers to
ammonium nitrate.
Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 12 of 39




      >   Author: FBU 1
          Sent: 2019-12-29 21:18:42 UTC
          Body: The video chat ended.

      >   Author: FBU 1
          Sent: 2020-01-01 15:44:44 UTC
          Body: Let's fuck shit up

b. On January 1,2020 at 00:31:10 UTC,LEDBETTER replied to a comment on

   a post:"[FBU 2] happy new years bro © nah I am but in all seriousness

   explosives are not forgiving like other mechanical work,so nothing to not test

   in safe conditions or fuck around with maybes on. Nice to see at least one

   person on here actually understanding the dangers ofincorrect fuzes, you are

   correct that will kill you. Ah shit look at that my first black market © but

   yeah be safe man and may the new years have lots of explosions safe for us,

   not so safe for others ©"'

c. On January 1, 2020 at 02:07:05 UTC,LEDBETTER replied to a comment on

   a post:"[FBU 3] no yeah I know that's what tannerite has in it I was just

   saying easier to get it instead of getting those individually - yeah I was

   looking at ammonium perchlorate since it's close to the explosive speed of

   TNT but AN with accelerants isn't underpowered enough to make a huge

   difference for that small of a charge I wouldn't think."

d. On January 1, 2020 at 02:13:04 UTC,LEDBETTER replied to a comment on

   a post:"[FBU 3] and obviously putting all ofthe stable ingredients in and no

   black powder butjust using a blasting cap would be a lot more explosive and
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 13 of 39




                more stable/less likely to turn you to swiss cheese if you happened to take a

                rifle round to your grenade pouch. Maybe pure ammonium perchlorate or any

                other better more stable ingredient that can be bought."

          e. On January 6,2020 at 15:47:00 UTC,LEDBETTER replied to a comment on

                a post: "I'll drop a pin on Google maps for you if you want a huge stash, but

                you'll have to walk or hitch a ride to another country before going to Iran ©

                LBV^ hey man what you see is what you get, I can supply the explosives but

                not gonna cloth you bro Imao."

          f. On January 9, 2020 at 18:10:17 UTC,LEDBETTER sent the following

                Facebook message to Facebook usemame[FBU 4]: "I imagine those shoot

                smoother than any rifle. I'm trying to make enough grenades to give all the

                boys some in VA. Ironically those are actually legal until you put the fuze in

                them, fucking ATF clowns."

          g. On January 29, 2020 at 17:12:19 UTC,LEDBETTER replied to a comment

                by FBU 5: "legality is no more than whatever some human being in charger's

                opinion is at a given time that they write on paper, and then has to be violently

                enforced to be anything. The point being you can't care about legalities if you

                want to fight a gov. And yeah who you think you would have to fight? Does




^ I believe, based on the totality ofthe conversation and investigation,"LBV"refers to a load
bearing vest.




                                                10
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 14 of 39




             Hillary Clinton strap on a rifle and grenades and single handedly take all your

             freedoms in this confusing fantasy? No,fuck police every single one violates

             rights by signing up per SOP.^ And fiick the military too and the rest of the

             corrupt government. You can't be against and for, unfaithful."

          h. On February 29,2020 at 01:30:27 UTC,LEDBETTER replied to a comment:

             "I'm still man enough to use machine guns and explosives here without a cute

             uniform, roll out and do your job plz."

          i. On March 3,2020 at 01:12:41 UTC,LEDBETTER sent the following

             message to FBU 6: "Oh I tested the grenades the other day. Worked very

             well."


         j. The following conversation took place via Facebook Messenger between

             LEDBETTER(UID: 100003681487662) and FBU 7 from March 6,2020 at

             22:29:30 UTC to March 7, 2020 at 00:37:28 UTC:

                >     Author: FBU 7
                      Sent: 2020-03-06 22:29:30 UTC
                      Body: Not to raise alarms, but those throwable boom apple you
                      mentioned, are you making them like cheap with bottles or like a
                      nice quality one?

                > Author: Christopher Ledbetter(Facebook: 100003681487662)
                      Sent: 2020-03-07 00:04:54 UTC
                      Body: Ah na man just go to any Army surplus store and get actual inert
                      grenades. Thread the hole in the bottom and replace with like 3/8 iron
                      pipe cap. Then many different fillers/fuses or can get small pistol

^ 1 believe, based on the totality of the conversation and investigation, "SOP" refers to
standard operating procedure.




                                              11
Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 15 of 39




          primers but have to test them. 12 gauge primers are way too much. But
          you can get the firing pins cheap and make an actual legit time fuze
          grenade or just use cannin fuze and a lighter depending on the filler.
          Really good stuff needs blasting cap.

      >   Author: FBU 7
          Sent: 2020-03-07 00:06:05 UTC
          Body: Blasting cap?

      >   Author: FBU 7
          Sent: 2020-03-07 00:06:20 UTC
          Body: Sorry I dont know shit about it

      > Author: Christopher Ledbetter(Facebook: 100003681487662)
          Sent: 2020-03-07 00:18:31 UTC
          Body: Only ones I have used so far is just a little black powder mixed
          with tannerite so it will just ignite with regular firework/cannon fuze.
          Basically as explosive as a world war 1 grenade. Anything past that is
          as lethal as you ever need it to be. Blasting cap is just for stable
          explosives which are usually more high power. Like tannerite, comp B,
          plastic explosive, all those can be applied to open flame and not
          explode. They have to have a small cap filled with powder to initiate or
          mixed with some inside of a closed space.

      > Author: Christopher Ledbetter(Facebook: 100003681487662)
          Sent: 2020-03-07 00:19:21 UTC
          Body: But yeah best to just research. Always test fuses and know what
          you are using beforehand. Explosives are nothing to test first or be
          unsure about Haha.


      >   Author: FBU 7
          Sent: 2020-03-07 00:19:53 UTC
          Body: I feel like if i looked it up id get raided tonight Imao

      > Author: Christopher Ledbetter(Facebook: 100003681487662)
          Sent: 2020-03-07 00:26:13 UTC
          Body: Na nothing even illegal about that, check out old Army field
          manuals you can read them online or order the books even. Army
          Improvised Munitions one ^ the tactics manuals are kinda shit but
          some great medical, explosive, and old SF manuals.

      >   Author: FBU 7



                                   12
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 16 of 39




                     Sent: 2020-03-07 00:26:45 UTC
                     Body: I dont remember how we met, but im very thankful

                 > Author: Christopher Ledbetter(Facebook: 100003681487662)
                     Sent: 2020-03-07 00:28:29 UTC
                     Body: Q you literally commented on one of my comments on a post
                     "this guy I will boog^ with". Hahaha hell yeah bro can't keep the goons
                     from finding each other Imao

                 >   Author: FBU 7
                     Sent: 2020-03-07 00:29:29 UTC
                     Body: Fuck yes. If it actually kicks off and if everyone gets together,
                     itll be fiin as shit till we actually start shooting


                     Author: Christopher Ledbetter(Facebook: 100003681487662)
                     Sent: 2020-03-07 00:31:49 UTC
                     Body: From my view over here that will be better than waiting to get
                     offed everyday © this transition part is the hardest shit. At least then it
                     is what it is no more maybes. And hey still be a blast while you're
                     getting them just sucks when they get any one of us ha

                     Author: FBU 7
                     Sent: 2020-03-07 00:32:39 UTC
                     Body: Yeah for sure Imao. Dont guess you've had anymore close calls
                     with the local pd?

                     Author: Christopher Ledbetter(Facebook: 100003681487662)
                     Sent: 2020-03-07 00:37:28 UTC
                     Body: Situation still going just haven't got to post on here yet for an
                     update. Basically court let him off even though he confessed to felonies
                     and we had five witnesses testify to way more than he would confess
                     to. He has threatened to kill my step brother now and stalking
                     everyone. They sent out sherriffs department last night and all the cops
                     there left like usual cause they all have radios but they talked to his
                     drunk ass just to log it away and do nothing. They did threaten to arrest
                     me for having a gun again and I just told them to go fuck themselves

^ I believe, based on the totality of the conversation and investigation, "boog" is short for
"boogaloo," which refers to a future civil war.




                                                13
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 17 of 39




                     and I would defend myself as usual. And they cried and fucked
                     themselves lol. They won't stop though it's from the chief down they
                     are out for blood now. Setting up perimeter defenses and steel
                     containers tomorrow.


          k. On March 14, 2020 at 23:54:09 UTC,LEDBETTER replied to a comment by

              FBU 8: "cool excuses, still get fucked. I'll be the one driving without my

              seatbelt on with a select fire'® and grenades pussy. You can't make enough

              money so you rob shit the legal way "for good" instead ofthe illegal way,

              motivated by cowardice and laziness nothing more."

          1. On April 20,2020 at 18:51:16 UTC,LEDBETTER commented on a post: "I

              keep the select fire and explosives inside cause I'm not a good dick sucking

              bitch."


          m. On April 21, 2020 at 03:43:42 UTC,LEDBETTER replied to a comment by

              Facebook usemame FBU 9:"do it. I like carrying a select fire and grenades

             just to make sure I'm always illegal lol."

          n. On April 24,2020 at 22:15:10 UTC,LEDBETTER sent the following

              message to FBU 10:"Been trying to do all I can and get all the extra guys I

              can, but it's a losing battle trying to fight for people that won't stand up for

              themselves or don't want you to. Like here we can run around with automatics

              and explosives and tell the cops to suck our dicks because they know we will




  Select fire, or selective fire, is a firearm with the capability of firing in multiple modes-
typically a semi-automatic mode (one shot per trigger pull) and at least one fully automatic
mode (burst or unrestricted).


                                               14
          Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 18 of 39




              die for it at this point. But then we have offered shop owners protection to

              open back up and most ofthem decline just cause they are scared of breaking

              the law. Ifthe bend the knee there for this and Duncans family gets fucked

              more with no protection, they will be getting visited sooner or later by those

              that are willing to take a stand."

          0. On May 1, 2020 at 23:38:25 UTC,LEDBETTER replied to a comment by

              FBU 11:"ah I see. Na I've never had an SBR/SMG.*' Just run a select fire

              and a few grenades EDC^^ lol."

       13.    I caused a search to be conducted ofthe Bureau of Alcohol, Tobacco,

Firearms and Explosive's(ATF)federal licensing system and determined that

LEDBETTER does not have the required licenses to: possess a machine gun; transport,

ship, receive, or distribute explosive material; or, make a firearm (explosive device).

       14.    FBI obtained property records for the SUBJECT PREMISES. The land is

owned by Joann Ledbetter, a/k/a/ Joann Johnson (Johnson), LEDBETTER's mother.

Johnson is listed as an owner of all the buildings/residences on the property in the assessor's

records provided to FBI, with the exception ofthe residence directly north ofthe small

Conex container and swimming pool shown in Attachment A. This building is shown to be




'' I believe, based on the totality ofthe conversation and investigation,"SBR"refers to a short
barrel rifle and "SMG"refers to a submachine gun.

  I believe, based on the totality ofthe conversation and investigation,"EDO"refers to every
day carry.


                                               15
          Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 19 of 39




owned by LEDBETTER's sister (labelled as "Sister's Residence" in Attachment A,and

excluded from the requested search).

       15.    A member of the Lincoln County Oklahoma Sheriffs Office responded to the

SUBJECT PREMISES on March 5, 2020. Johnson was the reporting party. LEDBETTER

was also present. The officer does not recall if LEDBETTER stated where he was living,

but LEDBETTER did state that he was staying with his mother.

       16.    Agents have viewed at least three Conex style metal containers on the

SUBJECT PREMISES. These are large, cargo type containers. On March 24, 2020 at

00:31:09 UTC,LEDBETTER posted a picture on Facebook ofthe interior of a Conex style

container. The photograph depicts a television and stand, bunkbed, table, locker, generator,

and other personal items. Additionally, a light is mounted and illuminated. LEDBETTER

stated in a comment to the picture that he has "2 40 footer as well this is just the 20 haha."

This is consistent with the information known to FBI that two larger and one smaller Conex-

style containers are located on the SUBJECT PREMISES. LEDBETTER has been seen

entering and leaving the smaller of the Conex container (identified in Attachment A)as

recently as May 27, 2020.

       17.    While the Conex container does show sleeping accommodations, it is noted

that there is no food visible or bathroom facilities. LEDBETTER has been seen


entering/accessing the primary residence (identified on Attachment A)as recently as May

27, 2020. FBI believes that the primary residence belongs to his mother, Johnson and his

stepfather, Glenn Arthur Gene Johnson. It is therefore believed that LEDBETTER is



                                              16
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 20 of 39




utilizing the Conex-style containers in addition to other facilities on the SUBJECT

PREMISES.


       18.      LEDBETTER has been seen driving at least four vehicles which have been

viewed at the SUBJECT PREMISES. The four known vehicles are:

             a. 1993 blue Jeep Wrangler Sport bearing Oklahoma tag EOG780 and registered

                to LEDBETTER;

             b. White Ford Ranger, bearing Oklahoma tag 00097V and registered to Joann

                Johnson; and

             c. Silver Volkswagen Jetta, bearing Citizen Potawatomi Nation tag 1L971 and

                registered to Glenn Arthur Johnson.

             d. 2004 Dark Blue/Black Jeep Wrangler, bearing Citizen Potawatomi Nation tag

                1R420 and registered to Glenn Arthur Gene Johnson and/or Joann Johnson.

       19.      On May 19, 2020, LEDBETTER was driving the white Ford Ranger. A

McLoud Police Officer attempted to stop LEDBETTER for purported traffic violations.

LEDBETTER did not stop for the officer. LEDBETTER later posted a video on his

YouTube channel filmed from his first person perspective after the officer had initiated his

lights and eventually siren. LEDBETTER can be heard having a telephone conversation

with a person agents believe to be Johnson. During this conversation, LEDBETTER stated

that he was "driving back home." Johnson asks,"So, are you home?" LEDBETTER

responds,"No,I'm almost there." The pursuit ended at the SUBJECT PREMISES.

LEDBETTER later tells Johnson to,"Tell Art [stepfather] to get the guns ready..."



                                              17
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 21 of 39




LEDBETTER can later be seen exiting his truek at the SUBJECT PREMISES, opening the

gate, and yelling, "Art, get the fucking weapons."

       20.    On May 30, 2020, FBI surveillance observed LEDBETTER drive the 1993

blue Jeep Wrangler from the SUBJECT PREMISES to McLoud Police Department(MPD)

and exit the vehicle with an AK-47-style carbine. This activity was also identified in

publicly available video uploaded to Facebook profile UID 100037015071781 (Display

Name: Daniel Chase; Vanity Name: Daniel.chase.98284566).

       21.    On May 31, 2020, FBI surveillance observed LEDBETTER drive the 1993

blue Jeep Wrangler from the SUBJECT PREMISES to a planned demonstration in

downtown Oklahoma City and exit the vehicle with an AK-47-style carbine.

       22.    On June 2, 2020, FBI surveillance observed LEDBETTER drive the 1993

blue Jeep Wrangler from the SUBJECT PREMISES to LEDBETTER's work location in

Oklahoma City and then to MPD and exit the vehicle with an AK-47-style carbine. This was

corroborated by pole camera footage at MPD showing LEDBETTER walking around with

an AK-47-styIe carbine. LEDBETTER departed MPD and drove back to the SUBJECT

PREMISES in the 1993 blue Jeep Wrangler.

      23.     On June 2, 2020, a video attributed to YouTube subscriber "Christopher

Ledbetter" was found at the URL web address: https://voutu.be/T9c2iKVo ZE. The video,

entitled "Battery died, more vids from everyone of all the stuff that happened after," depicts

footage from a camera mounted on an individual's head. The individual is talking while

walking down the street in Tulsa with a group of people. Investigating agents familiar with

LEDBETTER believe the individual wearing the camera and speaking is LEDBETTER.

                                              18
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 22 of 39




LEDBETTER,referring to one of his associates, states: "He's being my ammo mule. He's

got about 30 AK mags in that bag. And some of my fireworks." On May 30, 2020,

LEDBETTER had travelled to Tulsa and was seen carrying his AK-47-style carbine.

       24.    As previously discussed, LEDBETTER uploads videos from his GoPro-style

camera to social media sites such as YouTube and Facebook. Many ofthese digital cameras

require users to utilize a computer to extract the data files from the camera. LEDBETTER

has not been seen with a computer, nor is one visible in the photographs he posted ofthe

interior ofthe Conex-style box. Therefore, it is reasonable to believe that LEDBETTER is

utilizing a computer at the SUBJECT PREMISES.

      25.     LEDBETTER's Facebook contains photographs of both his mother and

stepfather with LEDBETTER while he is in possession of his AK-47 style carbine.

      26.     LEDBETTER has posted videos on his YouTube channel in which Johnson

is present while he is in possession of his AK-47 style carbine.

      27.     I believe, based on the totality ofthe circumstances, including statements

made by Johnson, to Johnson, in the presence of Johnson, and photographs and videos taken

with LEDBETTER,as recent as May 31, 2020, holding is AK-47 style carbine in the

presence of Johnson and LEDBETTER's stepfather, it is reasonable to believe and

probable cause exists that automatic firearms are located on Johnson's property with her

knowledge.

                                  TECHNICAL TERMS


      28.    Based on my training and experience, I use the following technical terms to

convey the following meanings:

                                             19
Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 23 of 39




a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

   telephone) is a handheld wireless device used for voice and data

   communication through radio signals. These telephones send signals through

   networks of transmitter/receivers, enabling communication with other wireless

   telephones or traditional "land line" telephones. A wireless telephone usually

   contains a "call log," which records the telephone number, date, and time of

   calls made to and from the phone. In addition to enabling voice

   communications, wireless telephones offer a broad range of capabilities.

   These capabilities include: storing names and phone numbers in electronic

   "address books"; sending, receiving, and storing text messages and e-mail;

   taking, sending, receiving, and storing still photographs and moving video;

   storing and playing back audio files; storing dates, appointments, and other

   information on personal calendars; and accessing and downloading

   information from the Internet. Wireless telephones may also include global

   positioning system ("GPS")technology for determining the location ofthe

   device.


b. Digital camera: A digital camera is a camera that records pictures as digital

   picture files, rather than by using photographic film. Digital cameras use a

   variety of fixed and removable storage media to store their recorded images.

   Images can usually be retrieved by connecting the camera to a computer or by

   connecting the removable storage medium to a separate reader. Removable

   storage media include various types of flash memory cards or miniature hard

                                  20
Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 24 of 39




   drives. Most digital cameras also include a screen for viewing the stored

   images. This storage media can contain any digital data, including data

   unrelated to photographs or videos.

c. Portable media player: A portable media player (including"MP3 Player" or

   iPod)is a handheld digital storage device designed primarily to store and play

   audio, video, or photographic files. However, a portable media player can

   also store other digital data. Some portable media players can use removable

   storage media. Removable storage media include various types offlash

   memory cards or miniature hard drives. This removable storage media can

   also store any digital data. Depending on the model, a portable media player

   may have the ability to store very large amounts of electronic data and may

   offer additional features such as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display

   its current location. It often contains records the locations where it has been.


   Some GPS navigation devices can give a user driving or walking directions to

   another location. These devices can contain records ofthe addresses or


   locations involved in such navigation. The Global Positioning System

   (generally abbreviated "GPS")consists of24 NAVSTAR satellites orbiting

   the Earth. Each satellite contains an extremely accurate clock. Each satellite

   repeatedly transmits by radio a mathematical representation ofthe current

   time, combined with a special sequence of numbers. These signals are sent by

   radio, using specifications that are publicly available. A GPS antenna on

                                   21
Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 25 of 39




   Earth can receive those signals. When a GPS antenna receives signals from at

   least four satellites, a computer connected to that antenna can mathematically

   calculate the antenna's latitude, longitude, and sometimes altitude with a high

   level of precision.

e. PDA: A personal digital assistant, or PDA,is a handheld electronic device

   used for storing data(such as names, addresses, appointments or notes) and

   utilizing computer programs. Some PDAs also function as wireless

   communication devices and are used to access the Internet and send and

   receive e-mail. PDAs usually include a memory card or other removable

   storage media for storing data and a keyboard and/or touch screen for entering

   data. Removable storage media include various types offlash memory cards

   or miniature hard drives. This removable storage media can store any digital

   data. Most PDAs run computer software, giving them many ofthe same

   capabilities as personal computers. For example,PDA users can work with

   word-processing documents, spreadsheets, and presentations. PDAs may also

   include GPS technology for determining the location ofthe device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet

   smaller than a notebook, that is primarily operated by touching the screen.

   Tablets function as wireless communication devices and can be used to access


   the Internet through cellular networks, 802.11 "wi-fi" networks, or otherwise.

   Tablets typically contain programs called apps, which, like programs on a

   personal computer, perform different functions and save data associated with

                                  22
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 26 of 39




               those functions. Apps can, for example, permit accessing the Web,sending

               and receiving e-mail, and participating in Internet social networks.

            g. IP Address: An Internet Protocol address (or simply "IP address") is a unique

               numeric address used by computers on the Internet. An IP address is a series

               offour numbers, each in the range 0-255, separated by periods (e.g.,

               121.56.97.178). Every computer attached to the Internet computer must be

               assigned an IP address so that Internet traffic sent from and directed to that

               computer may be directed properly from its source to its destination. Most

               Internet service providers control a range ofIP addresses. Some computers

               have static—^that is, long-term—^IP addresses, while other computers have

               dynamic—^that is, frequently changed—^IP addresses.

            h. Internet: The Internet is a global network of computers and other electronic

               devices that communicate with each other. Due to the structure ofthe

               Internet, connections between devices on the Internet often cross state and

               international borders, even when the devices communicating with each other

               are in the same state.


      29.      Based on my training, experience, and research, I know that computer devices

have capabilities that allow them to serve as a device with all ofthe aforementioned

capabilities. In my training and experience, examining data stored on devices ofthis type

can uncover, among other things, evidence that reveals or suggests who possessed or used

the device, as well as information that might corroborate LEDBETTER's possession of

illegal gun(s) and/or explosives. Computer communications software and email messaging

                                               23
          Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 27 of 39




may also give insight into LEDBETTER's mindset, intentions and motivations and reveal

communications associated with his potential criminal activities. Photographs and videos

stored on the digital cameras may reveal evidence of activities conducted by LEDBETTER

that are associated with his potential criminal activities. These photos and videos may show

evidence of planning, premeditation, and the manufacture of explosives and/or the illegal

modification of firearms.


       30.    I also know based on my knowledge, training, and experience that individuals

who engage in criminal activity often conduct computer-based online research. Such

research can show premeditation and consciousness of guilt. These individuals may also

conduct research concerning disposal and/or concealment of evidence. Furthermore, a

computer device can record and archive information concerning the nature ofthe

relationship between LEDBETTER and his sought-out victim(s) and/or his accomplices.

This information will be relevant to understanding his motive for his criminal activities.

               ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       31.    Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods oftime. Similarly, Internet content and

application content are typically stored for some period oftime on the device. This

information can sometimes be recovered with forensics tools.


       32.    There is probable cause to believe that things that were once stored on the

Device may still be stored there, for at least the following reasons:

          a. Based on my knowledge,training, and experience, I know that computer files

              or remnants ofsuch files can be recovered months or even years after they

                                              24
Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 28 of 39




   have been downloaded onto a storage medium, deleted, or viewed via the

   Internet. Electronic files downloaded to a storage medium can be stored for

   years at little or no cost. Even when files have been deleted, they can be

   recovered months or years later using forensic tools. This is so because when

   a person "deletes" a file on a computer, the data contained in the file does not

   actually disappear; rather, that data remains on the storage medium until it is

   overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space

   or slack space—^that is, in space on the storage medium that is not currently

   being used by an active file—for long periods oftime before they are

   overwritten. In addition, a computer's operating system may also keep a

   record of deleted data in a "swap" or "recovery" file.

c. Wholly apart from user-generated files, computer storage media—in

   particular, computers' intemal hard drives—contain electronic evidence of

   how a computer has been used, what it has been used for, and who has used it.

   To give a few examples, this forensic evidence can take the form of operating

   system configurations, artifacts from operating system or application

   operation, file system data structures, and virtual memory "swap" or paging

   files. Computer users typically do not erase or delete this evidence, because

   special software is typically required for that task. However, it is technically

   possible to delete this information.



                                   25
           Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 29 of 39




             d. Similarly, files that have been viewed via the Internet are sometimes

                 automatically downloaded into a temporary Internet directory or "cache."

       33.       Forensic evidence. As further described in Attachment B,this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence ofthe crime described on the warrant, but also forensic evidence that

establishes how the device was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the device

because:     .


           a. Data on the storage medium can provide evidence of a file that was once on

                 the storage medium but has since been deleted or edited, or of a deleted

                 portion of a file (such as a paragraph that has been deleted from a word

                 processing file). Virtual memory paging systems can leave traces of

                 information on the storage medium that show what tasks and processes were

                 recently active. Web browsers, e-mail programs, and chat programs store

                 configuration information on the storage medium that can reveal information

                 such as online nicknames and passwords. Operating systems can record

                 additional information, such as the attachment of peripherals, the attachment

                 of USB flash storage devices or other external storage media, and the times

                 the computer was in use. Computer file systems can record information about

                 the dates files were created and the sequence in which they were created.




                                                26
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 30 of 39




            b. Forensic evidence on a device can also indicate who has used or controlled the

               device. This "user attribution" evidence is analogous to the search for "indicia

               of occupancy" while executing a search warrant at a residence.

            c. A person with appropriate familiarity with how an electronic device works

               may, after examining this forensic evidence in its proper context, be able to

               draw conclusions about how electronic devices were used, the purpose oftheir

               use, who used them, and when.

            d. The process of identifying the exact electronically stored information on a

               storage medium that are necessary to draw an accurate conclusion is a

               dynamic process. Electronic evidence is not always data that can be merely

               reviewed by a review team and passed along to investigators. Whether data

               stored on a computer is evidence may depend on other information stored on

               the computer and the application of knowledge about how a computer

               behaves. Therefore, contextual information necessary to understand other

               evidence also falls within the scope ofthe warrant.

            e. Further, in finding evidence of how a device was used, the purpose of its use,

               who used it, and when, sometimes it is necessary to establish that a particular

               thing is not present on a storage medium.

      34.      Nature ofexamination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination ofthe devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium,that might expose

                                              27
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 31 of 39




many parts of the devices to human inspection in order to determine whether it is evidence

described by the warrant.

                                       CONCLUSION


       35.    Based on the above information, there is probable cause to believe that there is

evidence, contraband, and other items illegally possessed in violation offederal law and are

located at the SUBJECT PREMISES -specifically; Title 18, United States Code, Section

922(o)(i), possession of a machine gun; Title 18, United States Code, Section 842(a)(3),

transport, ship, receive, or distribute explosive materials; and Title 26, United States Code,

Section 5861(f), unlawful making of a firearm (explosive).

       36.    Based on the foregoing, 1 respectfully request that this Court issue a search

warrant for the SUBJECT PREMISES, described in Attachment A, authorizing the seizure

ofthe items described in Attachment B.

       FURTHER YOUR AFFIANT SAYETH NOT.




                                              res A. Anderson
                                           Jpecial Agent, FBI Oklahoma City


       Sworn to before me this3d day of                             ,2020.
                                              :ANNE MITCHELL
                                          UNITED STATES MAGISTRATE JUDGE




                                              28
                    Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 32 of 39




                                                        ATTACHMENT A


                                                    Location to be Searched


333246 and 333247 E 1066 Road, McLoud, Lincoln County, Oklahoma, are described as two

adjoined 5 Acre parcels located at the eastern end of E 1066 Drive, Location McLoud, Lincoln

County Treasurer Parcel ID (0000-35-12N-02E-3-020-00) and (0000-35-12N-02E-3-004-00);

35.468160,-97.0665800. The search includes the real property described in this attachment, as

well as the primary residence, secondary residence, tertiary residence, three Conex style storage

containers, bam,outbuildings, vehicles, and curtilage. The search does not include sister's

residence.

             Recor^ng:ON(0q,:02;52/04:19;58) ,USB(E:>                                             13-«r13T1iuMaf 26 2(J20C
                          'kwlw             isr-A              *«■                    94i»l<              AwfU               bui.
1.8M                                                          SiFlL                            DFLT .       48
300°i -28°                                          GPS #2Q.4 NO POSITTON
                                                                                      .           '         r
         N                                                ^                           -mm- ,




                                  m

                                                                                                          Conex                 X
                                                                              ipv'                    *                         j


                             4        >
 W   r       OFF     -   DISARM
 N   :       OFF     -   DISARM                                                                                 fp'- ymiS-
 ACFT
  •Iflelmon]                  5                                                                                 3 i   ? Ti   0 &N

^ nIcLoucJ .QKktjn cpl^n'C'oun ty)                                                   : 6NM {21211.4Ntt teSKI-'tbOiSl)^

               1.         The main residence ("Primary") on the property is a single-story, single-family

light brown residence, constructed of plywood with a metal roof, according to the county

assessment. Just north and connected to the residence by covered walkway is a prefabricated

garage or bam with a metal roof.
          Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 33 of 39




                 Recording:ON(00:08:10/04:31:41) USB(E;)                                      13:53:31Jhu Mar 26 2020.U


       225° -47




         W :     OFF     -   DISARM          X

        Scremshot saved:Screenshot_2020-l)3-26_19-07-55

            ■ 1 oeimont Kd                                                                U   b       j3 ; H : UJN
                                                                   nSlFT      -   IfJM        I PC    ut-n-j iOL,
                                                                              ■          [2/210:8NH022H°'(00:28)-

       2.          A secondary residence ("Secondary") on the property is a white single-story,

single-family residence that appears from the air to be a prefabricated structure with a metal roof.

This structure is not listed as a residence on the county assessor's parcel sheet and appears to have

been added after the assessment.
         Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 34 of 39




       3.      A tertiary residence ("Tertiary") on the property is a white, or light colored, single

wide manufactured home. A covered porch is facing west; and an adjacent shed or storage unit is

south of the residence.




       4.      The Conex Box ("Conex") is located at the entrance to the property. As of this

writing, the Conex Box is positioned with the front toward the east. The Conex box is a brown

colored shipping container, draped in camouflage netting. The top ofthe Conex box appears to be

ringed with sandbags in the form of an elevated firing position.

                     Rccardins:ON(QO:Qa:43'04:31:40| USB(E:1                    13 St OS.Thu Mar 26 2020.
                               f«U I u              b«'A            ij.-r -         Au IU           raj
                 1.9M r'                                           2^,0.;?' OFLI^      40
                 217® -29®
            Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 35 of 39




       5.       Also included on the curtilage of the primary residence and located throughout the

property are numerous pre-fabricated structures and storage units are located throughout both 5

acre parcels. Many of these structures have been added since the most recent county assessment

in April 2019. Of note, two large blue shipping containers were added to the property after the

2019 assessment, as was the Conex Box.

                      . Recording:ON(00:09;01/04;31:2S]          r, ,      13;5423.Tlj
                                                                           13;S4:23.'niu M4r262a2(
                                                                 m             nUIJ
                                                                               nUIu           OJ
                 2M                                              n.O*   QFL7      48

                 232'=' -25




                 Scr»enshocsavM:Scr«Hishol 2020'03'2S i>g»-46

                   -1 HefmonI Kd

                                                                        f2;2]1.7NM314M'(00:45)




                                                                         2/2 0.9NM 213M°(00:50)
Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 36 of 39
        Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 37 of 39




                                    ATTACHMENT B


       INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       1.     Any and all items related to the importing, manufacturing, or dealing in

explosive materials, or the distribution of an explosive, destructive device including, but

not limited to: computers, routers, modems, tablets, computer peripherals, computer

hardware, computer software, electronic storage media, wireless telephones, digital

cameras, portable media players, GPS devices, PDAs,and physical notes;

       2.     Any and all components of explosive or destructive devices to include, but

not limited to: grenades, pipes, pipe nipples, endcaps, electrical tape and other adhesives,

wiring, tripwires, hand tools, soldering equipment, drills and drill bits, and other electrical

components such as silicone rectifiers, transistors, light emitting diodes, switches, power

sources to include batteries and capacitors, transmitters, receivers such as wireless phones

and personal mobile radios;

       3.     Any and all explosive materials, fuels, oxidizers, explosive powders(such as

black powder and smokeless powders);

       4.     Any and all records of purchases for the items listed herein Attachment B;

       5.     Any and all clothing located in the residence which may have evidence of

explosive residue or other evidence related to the crime of the making or distributing and

explosive device;

       6.     Any and all firearms and ammunition;

       7.     Evidence of the purchase, possession, and acquisition of fully automatic

firearms;
        Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 38 of 39




       8.     Evidence ofthe illegal modification of firearms;

       9.     Evidence of the motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake or accident in the possession of fully automatic weapons,

illegal modification of weapons, construction, distribution or manufacturing of explosives

or destructive devices. This specifically includes the electronic devices, computers,

wireless phones, digital cameras, and other items and areas listed in this Attachment and

Warrant.


       10.    Evidence of others who aided and abetted, counseled, commanded,induced,

or procured automatic weapons, components or tools for the illegal modification of

weapons,the construction, manufacturing, transportation, and distribution of explosives or

destructive devices. This specifically includes the electronic devices, computers, wireless

phones, digital cameras and other items and areas listed in this Attachment and Warrant.

       11.    A search of the electronic devices, computers, cellular/mobile phones, and

other items listed in this Attachment and Warrant will include, but not be limited to, a

search of, and for, computer passwords, computer pass-phrases, data security devices,

records, documents, materials, electronic data, electronic mail, Internet history,

geolocation data, chat sessions, mobile applications, sms/mms "text" messages.

       12.    Electronically stored information on electronic devices, computers, wireless

phones, digital cameras, and other items listed in this Attachment and Warrant that might

serve as direct evidence of the crimes described on the warrant, but also forensic evidence

that establishes how the devices were to be used, the purpose of its use, who would use it,

and when.
       Case 5:20-cr-00168-G Document 42-4 Filed 12/07/20 Page 39 of 39




      13.    "User attribution" evidence on electronic devices to indicate who has used

or controlled the devices and when they were used or accessed.
